COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-18-01037-CV
Trial Court Cause
Number:                   18-DCV-250022
Style:                    Joseph Andrew Beach
                          v. Christine Nicole Beach
Date motion filed*:       December 30, 2019
Type of motion:           Motion for Rehearing
Party filing motion:      Appellant
Document to be filed:     N/A

Is appeal accelerated?    YES         NO

Ordered that motion is:

             Granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other:


Judge’s signature: /s/ Sarah Beth Landau
                        Acting for the Court

Panel consists of Chief Justice Radack, Justice Landau, and Justice Hightower

Date: April 28, 2020